Citation Nr: 1121223	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  09-44 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether the character of the appellant's service constitutes a bar to Department of Veterans Affairs benefits.


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel

INTRODUCTION

The appellant had active service from November 1999 to February 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2009 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  


FINDINGS OF FACT

1.  The appellant had a recognized period of service in the United States Army from November 1999 to February 2004.  

2.  The appellant was absent without leave (AWOL) for a period greater than 180 days.

3.  The appellant received an "other than honorable" discharge (OTH) for his service.  The OTH was not subsequently upgraded to a discharge under honorable conditions.

4.  The appellant was not mentally incompetent or insane when he was AWOL.


CONCLUSION OF LAW

The appellant's discharge from service is a bar to VA benefits.  38 U.S.C.A. §§ 101, 5103A, 5303 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.6, 3.12 (2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The United States Court of Appeals for Veterans Claims (Court) discussed VA's duty to notify in the context of an appeal concerning character of discharge in Dennis v. Nicholson, 21 Vet. App. 18 (2007).  The following basic principles were referenced.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Id.  These notification requirements apply generally to each element of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also D'Amico v. West, 209 F.3d 1322 (Fed. Cir. 2000) (noting that the five elements of a claim consist of (1) Veteran status; (2) existence of a disability; (3) service connection of the disability; (4) degree of disability; and (5) effective date of the disability).

Notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The appellant was sent notification letters in August 2008 and September 2008, nine months before the initial AOJ decision was issued in this matter.  These letters informed the appellant that a decision regarding the character of his service, and therefore his status as a Veteran, must be made prior to adjudicating the merits of his claims of entitlement to VA benefits.  It also informed him that he would be eligible for VA benefits only if his service was determined not to be dishonorable.  An explanation of the regulation regarding character of discharge, 38 C.F.R. § 3.12, was provided in the August 2009 Statement of the Case (SOC) and his claim was readjudicated by way of the August 2010 Supplemental Statement of the Case (SSOC).  The appellant was requested to provide evidence demonstrating that his service was honorable.  VA explained that it would review any evidence he submitted, along with his service records, in rendering a decision.  As all notice elements were addressed, the Board finds that VA's duty to notify has been satisfied.

VA's duty to assist a claimant in the development of his claim includes procuring service records and other pertinent records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this regard, the claims file reflects that the private medical records identified by the Veteran have been associated with the claims file.  The appellant reported that he received treatment at V.M. and that these records are relevant to his case.  In June and July of 2010, the RO received notice from V.M. that they were "unable to find this patient" in their database.  The appellant was notified of this occurrence in the August 2010 Supplemental Statement of the Case (SSOC).

Service treatment records and service personnel records regarding the appellant have been obtained.  These records contain abundant information concerning the appellant's discharge.  Indeed, they were received in response to requests for complete medical and dental service treatment records and for all service records regarding the facts and circumstances surrounding the appellant's discharge.  In light of this fact, and because no reference has been made by the appellant or his representative to any additional pertinent service records, the Board concludes that all service records necessary to adjudicate the issue on appeal have been gathered.

The Board notes that the appellant acknowledged in a November 2009 statement VA's duty to assist claimants with obtaining information necessary to substantiate their claims.  In so doing, he essentially highlighted that lay evidence may be submitted in support of a claim.  However, the Veteran did not identify, nor did he submit, any lay statements relevant to the matter presently before the Board.  

The duty to assist does, however, require that VA provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Neither is necessary in this case, as the appellant's current medical state is not at issue.

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence necessary for a fair adjudication of the claim that has not been obtained.  Hence, the Board finds that all necessary development has been accomplished, and no further assistance to the appellant is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. app. 384 (1993).

Factual Background
	
The appellant seeks service connection for aggravation of asthma, a back disorder, and depression.  He essentially contends that the character of his discharge should not bar him from receiving VA benefits for these disorders.

At the time of the appellant's enlistment into service on November 16, 1999, his initial obligated period of service was for three years.  The appellant's service treatment records show that he was diagnosed and treated for pneumonia in December 1999.  Subsequently, he went Absent Without Leave (AWOL) on or about January 11, 2000.  He remained AWOL until on or about November 20, 2003, a period totaling approximately 1408 days.  

More specifically, the appellant served in the Army from November 1999, to February 2004.  The record indicates that the service member was AWOL from January 11, 2000, to November 20, 2003, or a period of 1408 days.  In February 2000, he was declared to be a deserter/absentee wanted by the Armed Forces.  The record indicates that the service member was captured by civilian authorities in November 2003, at which time he was returned to his duty of station and detained.  After his return, the appellant requested separation for the service in November 2003 in lieu of trial by court martial for his period of AWOL.  The reason for AWOL listed on his request was "personal reasons."  The request was accepted, and he was discharged under other than honorable conditions on February 9, 2004.  The record does not show that the discharge was ever upgraded by the Army Discharge Review Board. 

In a numerous statements submitted in support of his claim, the appellant essentially testified that he went home on leave for Christmas and that he failed to return due to health problems.  He asserted that he was diagnosed and treated for asthma and pneumonia just prior to his period of AWOL; he essentially stated that he was required to return to duty although he had not fully recovered from his illnesses.  The appellant contended he did not receive proper medical care while in the military and that he remained ill for nearly one month.  He stated that he was depressed about his medical conditions and the treatment he received while in the military.  The appellant stated that he went home on leave and that he did not want to risk returning to the Army while he was still sick, as he previously did not receive proper care.  According to the appellant, his asthma got worse and he informed the Army of this occurrence.  He claimed that the Army informed him that he would receive a honorable discharge due to his "disabilities" and that he would receive the "paper work" in approximately four months.  The appellant essentially stated that he was unaware that he was considered AWOL; he simply continued with his life and obtained other employment.  He further explained that he was 26-years-old at the time he left the Army and that he was trained as a certified physical trainer.  Thus, he believed that he was at a sufficient level of maturity and knowledge to know what was best for his health at the time he went AWOL.

After reviewing the appellant's claim, the RO made a determination in June 2009 that his service did not entitle him to VA benefits.  The appellant was notified of this action and he subsequently appealed to the Board for review.  




Analysis

Eligibility for VA benefits is governed by statutory and regulatory law that defines an individual's legal status as a Veteran of active military, naval, or air service.  38  U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  The term "Veteran" means a person who served in the active military, naval, or air service, and who was discharged or released under conditions other than dishonorable.  38 U.S.C.A. §§ 101(2) and (24); 38 C.F.R. § 3.1(d).

There are two types of character of discharge bars to establishing entitlement for VA benefits:  statutory bars found at 38 U.S.C.A. § 5303 (a) and 38 C.F.R. § 3.12(c) and regulatory bars listed in 38 C.F.R. § 3.12(d).  The legal criteria provides that a discharge or release because of one of the following offenses is considered to have been issued under dishonorable conditions:  acceptance of undesirable discharge in lieu of trial by general court-martial; mutiny or spying; offense involving moral turpitude (this includes, generally, conviction of a felony); willful and persistent misconduct; and homosexual acts involving aggravating circumstances and other factors affecting the performance of duty.  38 C.F.R. § 3.12 (d).

A discharge or release because of willful and persistent misconduct will be considered to have been issued under dishonorable conditions.  Willful and persistent misconduct includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious.  38 C.F.R. § 3.12(d)(4).

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions listed under 38 C.F.R. § 3.12(c):  (1) As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) By reason of the sentence of a general court-martial; (3) Resignation by an officer for the good of the service; (4) As a deserter; (5) As an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) By reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days (the regulation provides certain exceptions to this condition).

In this case, the appellant's service personnel records clearly document that he was administratively classified as a deserter in February 2000 because he went AWOL.  This, alone, could form a statutory bar to VA payments or other compensation.

Further, his records show the total period of unauthorized absence was approximately 1408 continuous days.  Therefore, the last statutory bar for 180 or more continuous days AWOL is especially applicable.  38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c)(6).

As to the regulatory bars, a discharge or release because of one of the offenses specified under 38 C.F.R. § 3.12(d) is considered to have been issued under dishonorable conditions.  In particular, a discharge from military service because of willful and persistent misconduct, including a discharge under other than honorable conditions, is considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d)(4).  A discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  Id.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not, per se, constitute willful misconduct.  38 C.F.R. § 3.1(n).

A person discharged under conditions other than honorable on the basis of an AWOL period of at least 180 days is barred from receipt of VA benefits "unless such person demonstrates to the satisfaction of the Secretary that there are compelling circumstances to warrant such prolonged unauthorized absence."  38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c)(6).

The following factors will be considered in determining whether there are compelling circumstances to warrant the prolonged unauthorized absence:  (i) Length and character of service exclusive of the period of prolonged AWOL.  Service exclusive of the period of prolonged AWOL should generally be of such quality and length that it can be characterized as honest, faithful and 
meritorious and of benefit to the Nation.  (ii) Reasons for going AWOL.  Reasons which are entitled to be given consideration when offered by the claimant include family emergencies or obligations, or similar types of obligations or duties owed to 
third parties.  The reasons for going AWOL should be evaluated in terms of the person's age, cultural background, educational level, and judgmental maturity.  Consideration should be given to how the situation appeared to the person himself, and not how the adjudicator might have reacted.  Hardship or suffering incurred during overseas service, or as a result of combat wounds of other service-incurred or aggravated disability, is to be carefully and sympathetically considered in evaluating the person's state of mind at the time the prolonged AWOL period began.  (iii) A valid legal defense exists for the absence which would have precluded a conviction for AWOL. Compelling circumstances could occur as a 
matter of law if the absence could not validly be charged as, or lead to a conviction of, an offense under the Uniform Code of Military Justice. 38 C.F.R. § 3.12(c)(6)(i-iii).

Here, the Board finds that the appellant's 1408 continuous days of being AWOL constitute willful and persistent misconduct.  Indeed, the Court has determined that an AWOL, precluding the performance of military duties, cannot constitute a minor offense for purposes of willful and persistent misconduct.  Stringham v. Brown, 8 Vet. App. 445, 448 (1995).  Similarly, the Court also affirmed a Board decision that found that 32 days of unauthorized absence out of 176 days total service was severe misconduct, and, by analogy, persistent misconduct.  Winter v. Principi, 4 Vet. App. 29 (1993).  Therefore, the appellant's prolonged unauthorized absence and 
desertion showed an egregious pattern of persistent misconduct, decidedly not of a minor nature.  

The Board has considered the Veteran's own statements that he was AWOL due to his health conditions and the poor medical treatment he received while in the military.  According to the Veteran, he contacted the Army as to the severity of his health condition and was informed that would receive "paperwork" regarding a honorable discharge within four months.  In this regard, the Board recognizes that the Veteran was treated for pneumonia in December 1999, prior to his period of AWOL.  However, despite his assertions regarding the circumstances surrounding his unauthorized absence, the Board highlights that these statements were only made in connection with his claims for service connection.  Moreover, the Board highlights that there is no indication in the record that the Veteran made any attempts to contact the Army during his unauthorized absence or to return to service once his health improved.  Indeed, by the Veteran's own admission, he continued on with his life and obtained employment during his period of AWOL.  Essentially, the Board does not find the Veteran's statements as to the reason for his unauthorized absence from the military to be credible, and these assertions in this regard do not constitute compelling circumstances for that absence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (Board may find lay evidence lacks credibility due to inconsistent statements).  Notably, there is no evidence of record corroborating the Veteran's assertions regarding the circumstances of his unauthorized absence.  

Moreover, even if the Board were to accept the Veteran's statements surrounding the circumstances of his unauthorized absence as credible, the Board does not find the reasons for his unauthorized actions to be compelling.  By the appellant's own admissions, after he left the military he continued on with his life and obtained other employment.  There is no indication that his unauthorized absence was due to a family emergency or obligation, similar types of obligations or duties owed to 
third parties.  Indeed, the Veteran himself highlighted in the statements he submitted in support of his claim that he was of a sufficient age, educational level, and maturity to conclude that it was not in the best interest of his health for him to return to his military duties.  Given this, the evidence of record simply does not show compelling circumstances exception is applicable in this case.  

There is a remaining exception to the statutory and regulatory bars for VA benefits.  If it is established that, at the time of the commission of an offense leading to a person's court-martial, discharge, or resignation, that person was insane, then he shall not be precluded from benefits under laws administered based on the period of service from which he was separated.  See 38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  

But mental illness is not identical to insanity.  Beck v. West, 13 Vet. App. 535, 539 (2000).  Instead, there must be competent and credible evidence establishing the appellant was insane at the time of the offenses in question leading to the other than 
honorable discharge.  Zang v. Brown, 8 Vet. App. 246, 254 (1995).  Significantly, the burden is on him, not VA, to submit competent and credible medical evidence that he was insane at the time of his offenses.  Stringham v. Brown, 8 Vet. App. 445, 449 (1995).

Here, there is no evidence, let alone even a contention, that the appellant was insane at the time of the offenses in question.  To the point, there is simply no clinical finding that he was ever "insane" at any point during which he was AWOL.  He contends that he has depression as a result of his medical conditions.  As explained, however, mental illness is not identical to insanity.  Moreover, there is no indication in his service treatment records that he had complaints, received treatment, or was diagnosed depression at point prior to or following his period of AWOL.  Essentially, there is no evidence of record showing a finding or diagnosis of insanity, to include during the appellant's period of service, or clinical evidence demonstrating the inability to distinguish right from wrong.  The burden is on the appellant to submit competent medical evidence that he was insane at the time of his offenses.  See Stringham, 8 Vet. App. 445, 449 (1995).

For these reasons and bases, the Board finds that the appellant's discharge under other than honorable conditions is a bar to him receiving VA benefits concerning this service.  Consequently, he has no legal entitlement to VA benefits based on disease or injury incurred in service, and his claim must be denied as a matter of law.  38 C.F.R. § 3.12(d); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The character of the appellant's discharge from active military service is a bar to the receipt of VA benefits and the appeal is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


